Jf ourtlj Court of
                                           Antonio,

                                         January 22.2014


                                       No. 04-13-00314-CR


                                         l.atray M. Whilley.
                                             Appellant


                                                 v.



                                        The State of Texas,
                                              Appellee


                                Trial Court Case No. 2O12CR7038A


                                          ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. API'. V. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on February 19. 2014. to the following panel:
Chief Justice Stone. Justice Angelini, and Justice Chapa.        All parlies will be notified ol' the
Court's decision in this appeal in accordance with TEX. R. App. P. 48.


       Either party may file a molion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal.   Sec Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       ll is so ORDERED on January 22. 2014.



                                                               Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and a/tixed the seal of the said
court on this January 22. 2014.